﻿195.	Tunisia is particularly happy to see such an eminent statesman as Mr. Illueca presiding over the work of the thirty-eighth session of the General Assembly. He represents Panama, a friendly country and a member of the Movement of Non-Aligned Countries which has distinguished itself by its active support for just causes throughout the world. In conveying to him the warm congratulations of the Tunisian delegation, which in the past has had occasion to appreciate his distinguished personal qualities, we find it a pleasure to be working under him again. We assure him of our wholehearted support and co-operation.
196.	His predecessor as President, Mr. Imre Hollai of Hungary, discharged his important functions with an acute sense of responsibility and objectivity, allied with great competence and unfailing courtesy. We were very appreciative of that, and we should like today to pay him the sincere tribute due him.
197.	In undertaking last year an evaluation of the situation in the world, all of us agreed with the Secretary- General that the world was "perilously close to international anarchy".
198.	More than six months ago the heads of State and Government of the non-aligned countries, at their seventh Conference, solemnly reconfirmed the details of that view. What we called the "New Delhi Message" contained an urgent appeal for a general heightening of awareness. It advocated at the same time concerted action to restore peace and security and to promote development in harmony.
199.	We see today that although the diagnosis was confirmed, it has not been followed by any concerted action. We see absolutely none of the changes we had hoped for in the attitudes and conduct which in fact originally led to the state of disorder and anarchy which we are living through today. On the contrary, we note a decline in the world situation and an exacerbation of the dangers threatening mankind as a whole. We see that there is an upsurge of violence in all its forms, in terms of a systematic recourse to force on the pretext of security, ideology, retaliation, pre-emption or plain intimidation; a recrudescence of localized conflicts, declared or latent, gravely threatening regional equilibrium; and the undertaking of military operations which are as dangerous as they are futile.
200.	We know that force cannot provide a lasting solution of any dispute, and that in any case it has never provided a solution for deep-rooted problems which remain complete and intact.
201.	We know that there is a people still condemned to wandering, that another is still groaning under the yoke of colonialism and segregationist, and that in various places on all the continents the rights of States, peoples and individuals are being violated, that insecurity reigns everywhere, even on board civilian aircraft of regular airlines.
202.	We note that within this context and within this kind of logic, arms become the expression and the means of a policy becomes a so-called imperative necessity, while at the same time hunger, disease and poverty are stalking throughout the world and the economic crisis, with its particularly disastrous consequences for developing countries, is assuming global dimensions.
203.	It is for all the world as if the powerful protagonists in this world have adjusted themselves to the prevailing anarchy on the international scene, exploiting it to strengthen their own positions, to consolidate their gains, to expand their zones of operation, interest or influence, to organize anarchy to their own advantage, to arm themselves and over-arm themselves, invoking various pretexts or theories, each one less convincing than the last, disregarding the coming holocaust, giving precedence to selfish national concerns and immediate interests over any consideration of ethics or respect for the unanimously acknowledged principles of law. During this period, when confidence has disappeared from international relations, this is what seems to determine the attitudes and conduct of the most powerful.
204.	We are even impelled to consider whether the world has not finally entered a stage when the levers of command are pulled at the dictates of circumstance rather than as the result of deliberate policy. This is a frightening thing in the nuclear age.
205.	The time has come for the principles of the Charter of the United Nations, to which all of us here have subscribed, to be brought back into force and scrupulously observed. The time has come to accept that the United Nations is the sole instrument which can save us from chaos, anarchy and war. We must give the widest possible hearing to the appeal of the Secretary-General, who, shouldering his responsibilities with a courage and frankness to which I should like to pay tribute, did not hesitate in his report to this session in calling us to recognize our responsibilities and inviting us to renew our faith in the principles of the Charter and our commitment to the Organization.
206.	But over and above this profession of faith to which we have been invited, we must of course give deeper thought to specific measures that could restore to the United Nations its prestige and credibility.
207.	It is necessary for the members of the Security Council, particularly the permanent members, to recognize that their responsibility in the matter of international peace and security is as much a collective as an individual responsibility. They are responsible to all the Members of the Organization and to the international community for the use they make of the powers conferred upon them.
208.	It is necessary for the permanent members to accept the fact that improvements in the functioning of the Council are necessary to ensure that its action is effective. It is also necessary that the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization apply itself seriously to its work and at last present us with its recommendations with a view to rationalizing our working methods and enabling the Organization to fulfil its responsibilities properly, particularly with regard to international peace and security.
209.	In pleading once again the cause of the strengthening of the United Nations and strict respect for the principles of the Charter, Tunisia is simply acting in accordance with its profound convictions, the first of which is that the United Nations constitutes the sole and ultimate recourse for those of us that are the victims of any violation of the principles which underlie the conduct of international relations. It is also our conviction that it is this Organization that establishes the law and creates international legality, that very legality of which my country has made a watchword and which President Bourguiba—desirous of giving his own thinking and action the necessary legitimacy—has always advocated as a basis for the settlement of conflicts throughout the world. Finally, it is our conviction that it is within the framework of the Organization, the objective of which is universality, that the interdependence of our interests, our common destiny, in short, our indispensable solidarity, can find expression and concrete form.
210.	This solidarity, which we have always believed to be essential within our own frontiers, is something which we consistently propose beyond our frontiers as the best means of ensuring stability, development and peace, first and foremost in our own region, for our brothers and neighbours in the Arab Maghreb.
211.	In this world of disorder and ever growing tension we are happy to note that the action undertaken in our Maghreb region for almost a year now is designed to bring about the easing of tension and the narrowing of differences in a spirit of concord, harmony and complementarity.
212.	Thanks to the wisdom of the leaders of the Maghreb, we can assert that it is now generally conceded that the relations between our countries can be based only on the principle of interdependence, that conflicts and crises which affect some inexorably have an effect on the interests of others, and that therefore we must show solidarity concerning the way in which we want to mold our own world for ourselves and for future generations.
213.	It is in this spirit, in a process of development, aware of the need to lay the foundations of a solid and lasting edifice, open to all our partners in the region, that we view the Treaty of Friendship and Concord between Tunisia and Algeria, signed on 19 March 1983 by President Habib Bourguiba and President Benjedid Chadli.
214.	This act, which we believe to be of historic significance, opens to our eyes the path towards a common future. Freely entered into by the various partners in the whole of the Maghreb, this could constitute a precedent for African, Arab or other regions.
215.	In this context, the OAU—which at the nineteenth session of its Assembly of Heads of State and Government, held at Addis Ababa from 6 to 12 June 1983, proved to the world its ability to pull itself together and overcome its transient difficulties—will find less difficult its work in dealing with the conflict which persists in the north-west region of the continent. Tunisia, for its part, while subscribing to the resolutions of the heads of African States on the question of Western Sahara, which it considers to be important steps in the right direction, will be ready to undertake at any time any action that may be deemed useful.
216.	It is in the same spirit and with the same readiness that Tunisia views the other conflicts which have shaken the African continent, and in particular the conflict which is raging in Chad.
217.	Bearing in mind that war has been ravaging that brother country for nearly two decades, Tunisia can only exhort the people of Chad to try to act so as to spare themselves the horrors of war, desolation and death and not to allow themselves to be deflected from their proper course, which is that of devoting their efforts to the social and economic development which they so sorely need. It is essential that the language of guns and bombs be replaced by the language of dialogue and negotiation between the parties concerned, on the basis in particular of respect for the principles of sovereignty, territorial integrity and non-intervention in the internal affairs of States.
218.	In this regard, the OAU offers a framework which will make it possible to bring back peace and harmony in this sensitive region of our continent. No sign of goodwill should be rejected and no efforts should be spared to achieve this goal.
219.	On the African continent there still persists an anachronistic problem which threatens ultimately to become the most resounding failure of this Organization, of the principles it advocates and indeed of international legality itself. This is the question of Namibia, which is still under the yoke of illegal occupation and the worst type of colonialism.
220.	After so many concessions by the Namibian people and its sole representative, the South West Africa People's Organization, after proofs of impartiality and balance by the United Nations, no pretext or subterfuge—certainly not one which would make of the sacred struggle of the Namibian people an East-West issue—is any longer acceptable. We expect of those who bear special responsibility for the implementation of Security Council resolution 435 (1978), and who so far have not been able to keep the promises they have made us, explanations and indications of their intentions.
221.	Similarly, we expect explanations of the action undertaken or to be undertaken to put an end to that major aberration of our time, the inhuman practice of apartheid which the Pretoria regime continues to elevate to the status of a system. We believe that this scourge of mankind constitutes a political, economic and social problem, but also and above all a problem of civilization. To those who are relentlessly waging a genuine struggle for liberation and civilization, to the people of South Africa and its leaders from the African National Congress and the Pan Africanist Congress, we would like to reaffirm here our active support and solidarity.
222.	As I said at the beginning of my statement, in this era of tension and conflict no continent is spared.
223.	In South-East and South-West Asia there persist conflicts which are a challenge to the Organization and the principles of its Charter. To this day, foreign troops continue to occupy Afghanistan and Kampuchea. The peoples of those two countries are still being prevented from freely exercising their right to decide on their own system of government. It is time for the Afghan and the Kampuchean peoples, as for other peoples, to have restored to them the right to speak.
224.	In the Gulf region, for three years now we have witnessed the continuance of a fratricidal and unjustifiable war between Iraq and Iran, with an increase in the cruel loss of human life and property and an exacerbation of the danger to stability and equilibrium throughout the region. In Tunisia we are extremely sensitive to the effects of this murderous confrontation between two peoples which are both so close to us. We call on the leaders of those two brother and neighbour countries to have recourse to peaceful means of settling conflicts, as advocated by the Movement of Non-Aligned Countries and the Organization of the Islamic Conference, and in the Charter of the United Nations. We exhort them to bring about peace, peace with honour and dignity, in which there will be no victor and no vanquished.
225.	Central America cannot remain outside this interminable list of hotbeds of serious tension throughout the world. We would remind those who are tempted to resort to a show of force and violence that lasting solutions can be brought about only by means of political negotiations between the parties concerned. That is what it will take for this disturbed region of the world to recover peace and stability and for its peoples to consolidate their gains on the way to liberty and independence.
226.	If these many conflicts, and others, are a heavy burden on international relations, there is one particular one which from our own standpoint constitutes the most direct and most serious threat to international peace and security. That is the tragedy of the Palestinian people and of that brazier which is the Middle East. That explosive situation is of the gravest concern to us. Indeed, ever since its foundation Israel has constantly and relentlessly pursued the same policy of permanent and systematic violation of the principles and rules of the Charter. The may be resolutions, decisions and recommendations adopted in the United Nations system have remained dead letters, which is very eloquent testimony to the arrogance and disrespect which Israel has ceaselessly shown to the international community.
227.	The tragic situation in which Lebanon now finds itself is nothing but the direct consequence of this policy, which is based upon invasion, the occupation of territory and the expulsion of the inhabitants. The most recent phase in the plot concocted against this country is the redeployment of troops by Israel, aimed at making it possible to retain its grip on the south of the country. The previous phase of that plot consisted in sowing the seeds of discord and division among the inhabitants of Lebanon, which has nevertheless so often set us an example of perfect coexistence of communities and religions.
228.	That is why we learned with the greatest satisfaction of the cease-fire brought about thanks to considerable and praiseworthy efforts. We hope that the cease-Ore will be consolidated definitively in the Held and that it will be possible to begin on that basis dialogue and negotiations within the framework of national harmony. We also hope the parties will strive to make it possible for this brother people to recover its unity and liberate its territory from Israeli occupation.
229.	The same policy is being systematically applied in the occupied Palestinian Arab territories, where the Tel Aviv authorities are feverishly building settlements, and regarding the Arab populations of the territories under Israeli control, whose rights are being violated and whose lands are being requisitioned and expropriated. Everything seems to follow the logic, a logic with implacable objectives: to bring the Palestinian people to their knees by the military elimination of the Palestine Liberation Organization [PLO] and to realize the dream of David Ben Gurion by creating "the third Kingdom of David", which would extend from the Nile to the Euphrates.
230.	Today, Israel's intentions are secret to no one. Every day brings us further striking proof that the Israeli policy of fait accompli is meant to be irreversible and that this end justifies any means.
231.	The destruction of the Iraqi atomic reactor, the annexation of the Golan Heights, the doubling in the space of three years of the number of settlements in occupied Arab territories, the brutality against the Palestinian people and the denial to them of their fundamental rights, the invasion of Lebanon with its train of victims and destruction and the massacres of Sabra and Shatila are all milestones on the path of aggression trod by Israel and are all part of a systematic plan and a deliberate policy. The ultimate objective of Israel is to Judaize the occupied Arab territories before annexing them and to deprive the just cause of the Palestinian people of its strength and meaning and to reduce them to wanderers. 
232.	If the situation in the Middle East has seen no progress over the last 30 years that is because the international community has not been capable of considering it reasonably or in its objective reality or of stripping it of the emotional attitudes and feelings which have always constituted the backdrop to the Israeli-Palestinian conflict.
233.	So long kept outside the political arena, the Palestinians have been the victims of a fallacious concept of the true dimensions of the problem, which has been reduced to a conflict between Israel and the Arab States. Today the Palestinian problem can be seen in its true geopolitical context, and there is a broad consensus which now places it at the very heart of the Arab-Israeli conflict.
234.	Unfortunately, however, some people persist in trying to impose their own concept or the overwhelming majority of the international community, thus placing themselves outside universally acknowledged norms. Equating the occupied Arab territories with a res nullis, they are engaging in the use of force, repression and oppression in order to achieve their own objectives, thus defying the Charter and decisions of the United Nations as well as the most elementary rules of international law. This flagrant defiance, based upon blind force, has reached such a level that the Israeli leaders seem no longer to believe in anything but the language of force. Israel has recourse to that language of force on the fallacious pretext that its security is threatened, whereas according to the most enlightened observers Israel is the fourth- ranking military Power in the world.
235.	It is scarcely necessary to recall that security is the constant, legitimate concern of all the countries of the region.
236.	Just as my country is devoted to international legitimacy, it deplores the extent to which the values reflected in the Charter have eroded. That erosion today causes a State Member of the Organization to act with impunity. We appeal to those who bear the greatest responsibility for the maintenance of international peace and security to stand alongside us as vigilant guardians of the values defended by the Charter. We repeat our conviction that any acquiescence or siding with Israel which could promote its policies of aggression, annexation and destabilization in the region strengthens that feeling of impunity, encourages that attitude of defiance and does the greatest possible damage to the Organization.
237.	Resolutions adopted by the United Nations provide the elements of a just, comprehensive solution to the Middle East conflict.
238.	We are convinced that the United Nations provides an irreplaceable forum to negotiate a lasting peace between the parties concerned. In this context, the appeals for negotiation which have from time to time been made to the Arab countries must, if they are to be realistic and sincere, be addressed above all to the PLO, the sole representative of the Palestinian people, which is the principal party in the conflict.
239.	The Arab countries and the PLO have constantly repeated that their desire for peace is sincere and that they are open to any proposal based on justice and right. This desire has been reflected in the past in many statements by Arab and Palestinian leaders. It was made clear again last year, immediately after the tragic events in Lebanon, with the publication of a series of peace initiatives.
240.	The Arab world has never refused to consider these initiatives, whether the Franco-Egyptian draft resolution, the Reagan plan" or the Brezhnev plan," thus putting a favourable construction on the intentions of their authors.
241.	What has been the reaction of Israel, in contrast? It has been a categorical, unreserved refusal to all, a stinging slap in the face to the international community, on the pretext that the Bible confers upon Israel a divine proprietorial right over Palestine.
242.	In the face of that refusal, we stand by the resolutions of the United Nations, upon which the Arab States drew abundantly in order to present to the world on 9 September 1982 their initiative known as the Fez plan. That plan, which is based upon international legality as it appears in General Assembly resolution 181 (II) of 29 November 1947, reaffirms, in different words, the right of the Palestinian people to self-determination, including the creation of its own State, and entrusts to the Security Council the role of guaranteeing the security of all the States of the region so that they may live in peace and security.
243.	Tunisia is convinced that along these lines may be found the way to a comprehensive, just and lasting solution to the Middle East conflict, as was confirmed by the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983.
244.	For the third year in succession the world economy is in the throes of crisis, the most serious since the great recession of the 1930s. It has paralyzed growth and slowed down development. Its consequences are serious for the developing countries. In all of them, production ha& failed to increase for the first time since the war, and per capita income has fallen by about 3 per cent. The prices of commodities, the main expense of many developing countries, and sometimes their only exports, have fallen in real value to their lowest level since 1945. The developing countries' terms of trade, already very precarious, have continued to deteriorate for the fifth year in succession.
245.	The contraction of international trade and the proliferation of protectionist measures have had a very bad effect on the most dynamic export sectors of the developing countries, thus worsening their trade deficits and aggravating their balance of payments difficulties.
246.	The external indebtedness of practically all the developing countries has reached, and in some cases passed, the danger point, placing certain developing countries—not only the poorest—on the edge of bankruptcy. Faced with declining export earnings and contracting foreign exchange holdings, most developing countries have been compelled to reduce their imports of capital goods, thus seriously affecting their development programmes.
247.	The poor countries of Africa continue to languish in sordid conditions of absolute poverty, hunger and malnutrition, and a large proportion of their populations do not have even the necessary minimum for survival and human dignity.
248.	The international environment is far from favourable to strengthening international economic co-operation for development. Certainly, signs of economic recovery have begun to appear in some major industrial countries, but their effects do not yet seem to have made it possible to overcome the prevailing difficulties in the economies of those countries.
249.	Inflation, unemployment and recession are the major concerns of the industrial countries, and they are giving rise in those countries to reactions of economic nationalism and protectionism, reflected in a whole array of protectionist regulations and measures improvised to adjust to the prevailing situation. This is also reflected by a contraction in the volume of public development aid, the real value of which, expressed as a percentage of gross national product of the donor countries, was still lower in 1982 than it was at the end of the 1960s.
232. The worsening in the terms of trade, the monetary disorder and the rise of protectionism are illustrative not only of the extent of the crisis but of the present system's failure to adapt to the new realities of the interdependence between the economies of different countries.
253.	It is undeniable that a global solution must be found to this global economic crisis, a solution which takes account of the legitimate interests of all countries, particularly the weakest, within the framework of a common endeavour and dialogue on an equal footing.
254.	We do not believe that market forces, however magical they may be, can overcome the structural crisis through which the world economy is now passing. Nor do we share the optimism of those who believe in the "automatic fall-out" from the growth in the industrial countries on the economies of developing countries.
255.	We believe that the current recovery can be sustained only if it is supported by a powerful dynamism which takes into consideration, in an equitable manner, the well-understood interests of all countries. This will make it possible to ensure growth and full employment for the industrialized countries and to guarantee to the developing countries conditions for true development within the framework of their legitimate aspiration to establish a new international economic order that is just and equitable.
256.	I should like to recall in this regard that the approach advocated at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi, constitutes in our view the most appropriate response to break the deadlock in the North-South dialogue that has existed over the past few years. While envisaging the adoption of a programme of immediate measures to meet the urgent economic difficulties of the developing countries, this approach aims at lumbering global negotiations in two stages, to define and adapt long-term structural measures and reforms, within the framework of a global, egalitarian dialogue.
257.	It is for the international community to seize the opportunity, during this session, to launch seriously a constructive dialogue, bringing together developed and developing countries in a common endeavour matching the seriousness of the situation.
258.	This is particularly urgent because the sixth session of the United Nations Conference on Trade and Development, in which such great hopes were placed, unfortunately generated nothing but frustration and disappointment. Most of our partners in the developed world have in fact refused to debate seriously the new approach proposed. In this regard, the report of the Secretary- General on the work of the Organization	quite rightly notes: "The opportunity of the sixth session of the United Nations Conference on Trade and Development was to a large extent allowed to lapse, thus exacerbating political tensions on a range of economic issues". We believe that it is not too late to remedy this failure, but we have to want to do so and therefore to act by means of a true dialogue, which is the best way of bringing about a settlement of the grave and urgent problems of the world economy, particularly the problems of the developing countries.
259.	The continuation of the efforts to launch the North-South dialogue and to ensure its success does not prevent South-South co-operation from being strengthened and diversified further. The developing countries are today fully aware of that. They recently again confirmed this at the second meeting of the Group of 77's Intergovernmental and Co-ordination Committee, of which Tunisia had the honour to act as host at the beginning of this month.
260.	We are convinced that the decisions taken on that occasion will have a positive effect not only on co-operation among developing countries but also on international co-operation in general.
261.	We are concerned about this mood of disaffection about multilateralism which has grown up over the past few years. The most alarming illustration of this is the ever more serious reduction in the contributions to financing operational activities for development, and particularly to UNDP. We think that the present serious financial crisis of UNDP will—if some large-scale action is not undertaken by the contributor countries to ensure UNDP financing on a foreseeable, sure and regular basis—deal a fatal blow to this irreplaceable instrument of multilateral co-operation for development.
262.	We are happy to take note of the agreement reached on setting up the United Nations Financing System for Science and Technology for Development, and we hope this will encourage all countries to make financial contributions in order to accelerate its entry into force.
263.	At a time when the state of the world has aroused concern and anxiety, we are pleased to see the United Nations admitting its 158th Member Stale Saint Christopher and Nevis. We welcome it to our midst. Its admission is a timely occasion to recall the universal nature of the Organization and to strengthen our conviction that it is by means of this international body that the world will find its salvation.
264.	Indeed, it is this conviction that the Movement of Non-Aligned Countries has expressed in making itself the champion of the multilateral approach and the purposes and principles of the Charter of the United Nations; it is this conviction that is reflected in the fortunate initiative of Mrs. Indira Gandhi, the chairman of the seventh summit conference at New Delhi, in inviting her counterparts to come here and consult together at the very highest level on the state of the world and this international society, which we should like to see capable of respecting a discipline freely agreed to. Let us hope that we can gird ourselves to restore faith and vigour to this international system, which was established on the basis of so much hard work. Let us be convinced that development, independence, disarmament and peace are closely linked together and that they are our only means of salvation.
 

